Title: From John Adams to Richard O’Brien, 18 December 1798
From: Adams, John
To: O’Brien, Richard,Eaton, William,Cathcart, James Leander



December 18, 1798

To Richard O’Brien Esquire Consul General of the United States of America for the Kingdom of Algiers, William Eaton Esquire Consul of the United States for the Kingdom of Tunis, and James Leander Cathcart Esquire Consul of the United States for the Kingdom of Tripoli.
Some articles in the treaty between the United States and the Kingdom of Tunis concluded at Tunis, by the intervention of Joseph Etienne Famin on behalf of the United States in the month of August 1797, being inconvenient to the United States, and the fourteenth article being incompatible with their whole commercial system: You are hereby authorized to confer, negotiate and conclude with the Bey and Regency of Tunis on the alterations in the said treaty which the honor and essential interests of the United States require to be made. The articles on which you shall so agree and conclude, before they become obligatory on the United States, are to be submitted to and ratified by the President of the United States by and with the advise and consent of the Senate.
The authority hereby conferred may be exercised by any two of you in the absence of the third, or by any one of you in the necessary absence of the other two.
In Testimony whereof, I have caused these letters to be made Patent, and the Seal of the United States to be hereunto affixed.
Given under my hand, at the City of Philadelphia this eighteenth day of December in the year of our Lord, one thousand seven hundred and ninety-eight, and of the Independence of the United States of America, the twenty-third:

John AdamsBy the President,Timothy Pickering,Secretary of State